Malicious prosecution; damages. — Plaintiff brought suit in this court for damages, charging various acts of malicious prosecution allegedly brought by officers and agents of the Government in violation of his constitutional rights and as a result he was allegedly denied employment with the Bureau of Public Roads with whom he had a contract. On defend*797ant’s motion to dismiss and plaintiff’s motion to suspend or stay proceedings or in the alternative to dismiss without prejudice, the court ordered that plaintiff’s motion be denied and defendant’s motion be granted, and on November 1,1968, the petition was dismissed without prejudice.